389 U.S. 578 (1968)
ROBERT-ARTHUR MANAGEMENT CORP.
v.
TENNESSEE EX REL. CANALE, DISTRICT ATTORNEY GENERAL.
No. 679.
Supreme Court of United States.
Decided January 15, 1968.
APPEAL FROM THE SUPREME COURT OF TENNESSEE.
Longstreet Heiskell for appellant.
George F. McCanless, Attorney General of Tennessee, and Thomas E. Fox, Deputy Attorney General, for appellee.
PER CURIAM.
The judgment of the Supreme Court of Tennessee is reversed. Redrup v. New York, 386 U.S. 767.
THE CHIEF JUSTICE would affirm.
MR. JUSTICE HARLAN would affirm for the reasons set forth in his separate opinion in Roth v. United States, 354 U.S. 476, 496, 500-503, and in his dissenting opinion in Memoirs v. Massachusetts, 383 U.S. 413, 455.